Citation Nr: 1421331	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-11 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1971; and subsequently served in the National Guard until August 2006 which included periods of active duty for training.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting at VA's Central Office, and a transcript of that proceeding is of record.  

The Board issued a decision in August 2011 granting service connection for Lyme disease.  The issue of entitlement to a TDIU was remanded for additional development of the record and because there were outstanding claims pending that were inextricably intertwined with the TDIU claim.  

In a September 2012 rating decision, the denial of a TDIU was confirmed and continued.  

In March 2014, the Veteran testified at a video conference hearing at the RO before a different Veteran's Law Judge sitting at VA's Central Office, and a transcript of that proceeding is of record.  That VLJ addressed the other pending issues of whether new and material evidence had been received to reopen previously denied claims of service connection for orthopaedic disabilities of the right hip, left hip, right shoulder, left shoulder, right knee and left knee.  The VLJ also addressed the issue of service connection for a heart disability.  

In a Board decision issued under separate cover, the VLJ who conducted the March 2014 hearing reopened the previously denied claims of service connection for orthopaedic disabilities of the right hip, left hip, right shoulder, left shoulder, right knee and left knee; and, granted service connection for arthritis of the right hip, left hip, right shoulder, left shoulder, right knee, and left knee as secondary to the service-connected Lyme disease.  The claim of service connection for a heart disability was denied.  

Because the claims pending at the time of the August 2011 Board decision are now resolved, the Board will now address the TDIU claim.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below


FINDINGS OF FACT

1.  Service connection has been established for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; left inguinal hernia repair scar, rated as 10 percent disabling; and for the following disabilities rated as noncompensable:  status post left inguinal hernia repair, bilateral hearing loss, and Lyme disease.  

2.  Service connection has been established for arthritis of the right hip, left hip, right shoulder, left shoulder, right knee and left knee; however the disability ratings for these service-connected disabilities have not yet been established.  

3.  The Veteran's combined disability rating for compensation purposes is 80 percent without consideration of the currently unrated service-connected disabilities.  

4.  The Veteran completed two years of college and he was gainfully employed as a heavy mobile equipment mechanic from 1975 to December 2006.  

5.  The Veteran's service-connected disabilities, as likely as not, preclude substantially gainful employment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for the assignment of a total disability rating based on individual unemployability due to service-connected disabilities have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of a TDIU constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.  

A total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran meets this threshold requirement for entitlement to a TDIU on a schedular basis because his service-connected PTSD is rated as 70 percent disabling, with other compensable service-connected disabilities combining to an overall 80 percent rating, regardless of the ratings to be subsequently assigned for the service-connected arthritis of the hips, shoulders and knees.  38 C.F.R. § 4.16(a).  As such, the only remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities.  

The record contains several VA medical opinions regarding the Veteran's employability.  These opinions, in essence, found the Veteran employable in some capacity.  See, e.g., July 2008 VA PTSD examination (the Veteran's PTSD did result in occupational limitations, but it did not appear to be of such severity as to preclude him from working altogether; and, the predominant factor in the Veteran not working is his medical condition).  See also, VA examinations from July 2008, June 2010, October 2011, April 2012 and January 2013.

These opinions, however, were provided prior to the establishment of service connection for the Veteran's orthopaedic disabilities which include arthritis of the hips, shoulders and knees; and, it is particularly noteworthy that the above noted opinions tend to show that it is this arthritis (now service-connected) that played a major role in the Veteran's unemployability.  

In addition, the Veteran's private orthopaedist, Dr. L, opined in November 2012 that the Veteran was unemployable in any capacity as a result of his service-connected disabilities.

Finally, records obtained from the Social Security Administration (SSA) indicate that the Veteran receives Social Security Disability for his osteoarthritis and allied disorders.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's lack of employability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  In this case, the SSA's disability determination provides some evidence in support of the Veteran's TDIU claim, since the SSA determined that his primary disability precluding employment was his arthritis, which is now service-connected.

Similarly, as noted above, VA records suggest that the Veteran's other service-connected disabilities, primarily the PTSD, result in at least some limitations on employment.  When the limitations from PTSD and hearing loss/tinnitus are considered along with the physical limitations resulting from the service-connected arthritis, the overall disability picture tends to show that the Veteran is unemployable in all capacities.  

Although no VA medical examiner has provided an opinion as to the Veteran's employability when considering both the service-connected PTSD and the service-connected arthritis, the record speaks for itself as summarized above.  Furthermore, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In essence, the Veteran's service-connected PTSD, hearing loss/tinnitus and his service-connected arthritis all contribute to an overall disability picture of unemployability in all capacities.  The totality of the evidence weighs in favor of the claim when the SSA's determination is reviewed along with the VA medical records, private medical records ( including the November 2012 private medical opinion), and the VA examinations of record.  There arises a reasonable doubt as to whether the Veteran is able to work in any setting as a result of his service-connected disabilities.  Given this scenario, it is as likely as not, that all of the service-connected disabilities when considered together, preclude gainful employment.  Resolving all doubt in favor of the Veteran, a TDIU is warranted.


ORDER

A TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


